Citation Nr: 1215345	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to an increased rating for left varicose veins, rated as 10 percent disabling prior to June 11, 2010.  

3.  Entitlement to an increased rating for right varicose veins, rated as 10 percent disabling prior to June 11, 2010.  

4.  Entitlement to an increased rating for left varicose veins, currently rated as 20 percent disabling.  

5.  Entitlement to an increased rating for right varicose veins, currently rated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and Enrique Livas


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This claim is on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge via Video Conference in March 2010.  A transcript of the hearing has been associated with the record.  

This case was remanded by the Board for further development in May 2010.  At that time, the issue of entitlement to service connection for a right knee disability was remanded for further development.  In March 2012, service connection for right knee degenerative joint disease was granted.  As the benefits sought on appeal have been granted, the Board no longer has jurisdiction over this issue.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 11, 2010, left varicose veins were manifested by intermittent edema.

2.  Prior to June 11, 2010, right varicose veins were manifested by intermittent edema.

3.  Left varicose veins are manifested by edema but no stasis pigmentation, eczema, or ulceration.   

4.  Right varicose veins are manifested by edema but no stasis pigmentation, eczema, or ulceration.   


CONCLUSIONS OF LAW

1.  Prior to June 11, 2010, left varicose veins were no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.7, 4.104, Diagnostic Code 7120 (2011).

2.  Prior to June 11, 2010, right varicose veins were no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.7, 4.104, Diagnostic Code 7120 (2011).

3.  Left varicose veins are no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.7, 4.104, Diagnostic Code 7120 (2011).

4.  Right varicose veins are no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.7, 4.104, Diagnostic Code 7120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in December 2005, March 2006 and May 2008.

Moreover, in March 2010, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplemented VCAA and complied with 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  With regard to the claims, we note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating,  We conclude that the disability has significantly changed and that a staged rating is warranted.  

The Veteran has appealed the ratings assigned for varicose veins.  His disability is rated under Diagnostic Code 7120.  Under Diagnostic Code 7120, a 0 percent rating is warranted for asymptomatic palpable or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Veteran has appealed the denial of an increased rating for right and left varicose veins, rated as 10 percent disabling prior to June 11, 2010.  To warrant a higher rating during this period of time, the evidence must show varicose veins manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

In September 2005, the Veteran expressed that his chronic bilateral varicose veins had aggravated, especially the right leg.  He reported swelling and a burning sensation with itching.  He also related that his legs felt heavy.  

In the February 2006 VA compensation and pension examination, the Veteran denied edema of the lower extremities.  Examination revealed no edema, eczema and/or stasis pigmentation of either leg.  Varicose veins right and left lower extremity without venous insufficiency was diagnosed.  

In the July 2007 VA compensation and pension examination, the Veteran reported that his legs felt heavy and that he used an elastic compression hose daily without relief.  A medical history was given of the presence of persistent edema, no skin discoloration, constant pain even at rest, and aching, throbbing, heavy feelings and fatigue present after prolonged walking or standing.  There was no history of ulceration.  Examination revealed edema was present but that it was not massive or boardlike.  There was no stasis pigmentation or eczema.  Bilateral varicose veins symptomatic were diagnosed.  

In his October 2007, VA Form 9 Substantive Appeal, the Veteran related that he had persistent edema which was not fully relieved by elevating his extremities.  Per the Veteran, he elevated his legs frequently but still had pain and swelling.  He did not get complete relief as the burning, pain and swelling continued.  

In the December 2007 VA compensation and pension examination, a medical history was given of the presence of persistent edema, persistent skin discoloration, constant pain even at rest, and aching, throbbing, heavy feelings and fatigue present after prolonged walking or standing.  There was no history of ulceration.  There was no history of edema that was massive or boardlike, and no stasis pigmentation or eczema.  Examination revealed visible large varicose veins of the upper and lower leg.  There was no edema, stasis pigmentation or eczema, and/or ulceration of either leg.  

In his March 2010 hearing, the Veteran reported that his varicose veins were worse and not getting better.  He reported that his legs felt real heavy.  Per the Veteran, he had problems walking and sleeping at night, and that he assumed a position at rest but the pain on the knee, ankle and varicose veins woke him up.  

Based on the evidence presented, the Board finds against a rating higher than 10 percent disabling for right and left varicose veins prior to June 11, 2010.  In this regard, during this time period the presence and reports of edema were inconsistent.  Examination in July 2007 revealed the presence of edema and in October 2007 the Veteran reported that he had persistent edema which was not fully relieved by elevating his extremities.  However, the Veteran denied edema in February 2006 and examination at that time did not show the presence of edema.  Examination in December 2007 reported a history of edema but upon examination edema was not shown.  Similarly there was no stasis or exzema.  Here, at most, the probative evidence shows intermittent edema for this period of time.  

Furthermore, while the Veteran has reported aching and fatigue in his leg after prolonged standing or walking during this time frame, such symptoms were also noted to have been relieved by elevation or compression hosiery.  In this regard, in the February 2006 examination the Veteran related that at rest he had no problem with pain and discomfort.  Also, examinations in July 2007 and December 2007 showed a history of aching, throbbing, heavy feelings and fatigue present after prolonged walking or standing, but that the symptoms were relieved by elevation or compression hosiery.  Accordingly, the evidence as a whole does not support more than a 10 percent rating for varicose veins during this period of time.  

We acknowledge the Veteran's reports of persistent edema, swelling, burning sensation with itching, leg heaviness, and his complaints of problems walking and sleeping at night during this period of time.  The Board finds that the Veteran is competent to report such symptoms.  However, his claims of persistent edema during this time frame are not credible in light of the objective evidence of record showing otherwise.  The more credible and probative evidence establishes that during this time frame the Veteran did not have persistent edema.  We find that the Veteran's reports of persistent edema are not credible in light of the showing of no edema during examinations in February 2006 and December 2007.  We also recognize that the Veteran reported in July 2007 that his that his legs felt heavy and that he used an elastic compression hose daily without relief.  However, as noted, in July 2007 and December 2007 examinations the symptoms of heaviness, aching, fatigue and throbbing were noted to have been relieved by elevation or compression hosiery.  We have considered the Veteran's statements but the more credible and probative evidence establishes that the criteria for a 20 percent rating were not met during this period of time.  

The Veteran also has appealed the denial of a rating higher than 20 percent disabling for varicose veins after June 11, 2010.  To warrant a higher rating during this period of time, the evidence must show persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

In the August 2010 VA compensation and pension examination, the Veteran reported that his varicose veins worsened in the last 10 to 15 years with pain and swelling of the legs.  The varicose veins were from the thigh down to the leg palpable.  Examination revealed there was edema.  The edema was not massive but was boardlike.  There was no stasis pigmentation or eczema, and/or ulceration present.  Right and left varicose veins found with mild to moderate functional limitation were diagnosed.  The VA examiner stated that the superficial varicose vein that the Veteran has is primary and the pathophysiology is incompetency of the saphenous vein valve producing some kind of insufficiency.  Per the examiner, the Veteran presented with most of the symptoms that the condition presented but the changes are almost the same in the evaluation done in 2006.  

In the June 2011 VA compensation and pension examination, the Veteran reported that his varicose veins worsened in the last 10 to 15 years with pain and swelling of the legs.  The varicose veins were from the thigh down to the leg palpable.  Examination revealed there was edema.  The edema was not massive but was boardlike.  There was no stasis pigmentation or eczema, and/or ulceration present.  Right and left varicose veins found with mild to moderate functional limitation were diagnosed.  

In light of the above findings, we conclude that the criteria for the next higher rating have not been met.  In this regard, at most, examination has revealed the presence of edema.  However, there is no showing of stasis pigmentation or eczema, and/or ulceration on examination.  These findings do not justify a higher evaluation under DC 7120.  

In sum, the evidence establishes that the Veteran's symptoms do not more closely approximate the criteria for a 40 percent rating or any other evaluation.  While the evidence shows the presence of edema, there is no showing of stasis pigmentation or eczema.  The evidence is also devoid of a showing of ulceration.  Neither the lay or medical evidence shows that the criteria for the next higher rating have been met.  We are aware that there was a report of boardlike edema in 2010.  However, the examiner established that the edema was not massive.  Such finding would not warrant a higher evaluation, to include a 100 percent evaluation.  Accordingly, the Veteran's symptomatology does not reach the level contemplated by a 40 percent or higher rating and his claim for a rating higher than 20 percent disabling for left and right varicose veins is denied.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claims for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of his disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 10 percent disabling for left varicose veins prior to June 11, 2010 is denied.  

A rating higher than 10 percent disabling for right varicose veins prior to June 11, 2010 is denied.  

A rating higher than 20 percent disabling for left varicose veins is denied.  

A rating higher than 20 percent disabling for right varicose veins is denied.  


      REMAND

The Veteran has appealed the denial of service connection for a right ankle disability.  Service treatment records reveal that in June 1967 fracture of the right ankle one and a half years ago was noted.  An impression was given of status post fracture ankle by history.  At that time, the Veteran had full range of motion and no swelling of the right ankle.  He was asymptomatic except there were mild aches after running.  It was noted that the Veteran was fit for induction or enlistment.  The April 1969 separation examination revealed normal findings for the feet.  At that time, the Veteran also denied foot trouble.  A summary was given of fracture, chip right foot, no residual effect and no sequelae.  

Post service records reflect that the Veteran reported chronic right ankle pain and strain in his September 2005 claim for compensation.  In a September 2007 statement, Dr. W related that the Veteran continued to have ankle pain and that he had limited range of motion.  It was noted that X rays revealed an ossicle at the superior aspect of the navicular at the talonavicular joint with narrowing of that joint secondary to posttraumatic arthritic changes in that area.  Arthritis of the ankle was diagnosed.  Dr. W believed that the ankle problem seen on X ray was secondary to previous trauma that the Veteran has had to the ankle joint which has been exacerbated with his walking activity.  In November 2007, Dr. W stated that he believed that the Veteran's right ankle condition had worsened since the injury that he sustained while in service and that he believed it was secondary to the activities that he performed since that time but the basic underlying cause was the service related injuries.  Per Dr. W, the Veteran now had increasing symptomatology secondary to those injuries sustained in service. 

In the December 2007 VA examination, the VA examiner stated that the Veteran's subjective right ankle pain with inconsistent examination was not related to or caused by aggravation of his service.  The VA examiner related that there were no service treatment records mentioning any problems with the ankle during service, no subsequent visits for ankle pain and that he never sought care for this condition he finds so disturbing until just before his VA examination.  He opined that subjective right ankle pain with inconsistent examination and degenerative joint disease changes likely due to pre-service injury seen on X-ray.

In February 2008, Dr. W stated that he has been in orthopedic practice for 30 years. He believed that the Veteran had significant problems with the ankle and that he reported injuries by his C-file dating back to service.  Per Dr. W, it is well known that injuries, even when treated properly, can lead to posttraumatic arthritic changes in the joints.  Dr. W related that he did not think that there was any reason to think the Veteran was not giving him an appropriate and truthful history in recording his injuries.  

In September 2009, Dr. B stated that the Veteran had broken his ankle prior to service entry and that he was having trouble with his ankle which the service connected knee injury has aggravated it.  

Here, the evidence shows a preexisting right ankle disability.  Although a VA opinion has been obtained that addresses whether the preexisting right ankle disability was aggravated by service, we note that Dr. B has related that the Veteran's right ankle problems were likely aggravated by his now service connected right knee disability.  In light of the recent grant of service connection for a right knee disability and the opinion of the Dr. B, we find that an examination and opinion is needed to determine whether the Veteran's service connected right knee disability has aggravated his preexisting right ankle disability.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claim.  In view of VA's duty to assist obligations and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine whether his preexisting right ankle disability has been aggravated by his service-connected right knee disability.  The claims folder must be available to the examiner.  The examination report should reflect a review of the documented medical history to include the September 2009 opinion of Dr. B.  All necessary tests should be conducted.  A complete medical rational is required for all opinions. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


